         Case 3:20-cv-01234-JFS Document 1-4 Filed 07/17/20 Page 1 of 14




        CONFIDENTIAL SETTLEMENT AGREEMENT AND MUTUAL RELEASE

      This Confidential Settlement Agreement and Mutual Release (“Agreement”), by and between
SS Niles Bottle Stoppers, LLC (“SS Niles”) and Steer Machine Tool & Die Corporation (“Steer
Machine” or “Steer”), is effective as of the date of the last signature set forth below.

      Whereas SS Niles has filed Case No. 3:16-cv-320, SS Niles Bottle Stoppers, LLC v. Steer
Machine Tool & Die Corp., in the United States District Court for the Middle District of
Pennsylvania (the “Lawsuit”), and

       And whereas SS Niles and Steer Machine (each a “Party,” collectively the “Parties”) wish to
resolve their differences amicably with no admission of liability by either party,

        Therefore, in consideration of the mutual releases, representations, and covenants contained
herein, the Parties agree as follows:

       1.      PAYMENT.

        Together with the execution of this Agreement, Steer Machine will deliver the gross sum of
Forty-Five Thousand Dollars and Zero Cents ($45,000.00) (the “Payment”) which shall be in full
and final settlement of all claims against the Steer Machine and the Released Parties (as defined
hereafter), specifically including insurers, reinsurers and attorneys in any capacity. Steer Machine
will make the Payment in the form of one check payable to:

       Ryder Lu Mazzeo & Konieczny LLC Trust (IOLTA) Account for the benefit of SS Niles
Bottle Stoppers LLC.

      Steer Machine, through its agents, shall deliver the Payment to SS Niles’ agents within 30
days of Steer Machine’s receipt of a fully executed original of this Confidential Settlement
Agreement and Mutual Release (the “Agreement”).

        SS Niles represents that the Payment is made in resolution of disputed legal claims and that,
at SS Niles’ request, Steer Machine will not withhold any amount from the Payment for taxes or
other regular deductions. It is understood and agreed that SS Niles shall be solely, individually and
completely responsible for payment of all local, state and federal taxes owed, if any, as a result of
any payments made pursuant to this Agreement.

       2.      RELEASE.

         The releases in this Agreement include an express, informed, knowing and voluntary waiver
and relinquishment to the fullest extent permitted by law. With the exception of the obligations
described in this Agreement, each Party hereby releases, acquits and forever discharges every other
Party, as well as each Party’s agents, attorneys, officers, directors, insurers, employees, successors
by interest or merger, corporate parents, predecessors, affiliates, representatives, assigns, executors,
and/or administrators, in both official and individual capacities, from any and all claims, demands,
liabilities, actions and suit of whatever kind, whether known or unknown, including but not limited

                                               Page 1 of 12
         Case 3:20-cv-01234-JFS Document 1-4 Filed 07/17/20 Page 2 of 14




to claims for federal, state or common law violations of patent infringement, copyright infringement,
trademark infringement, trademark dilution, cyberpiracy, unfair competition, commercial
disparagement, unjust enrichment, tortious interference with prospective economic advantage,
breach of contract, and fraud, that are arising from, relating to or pertaining in any way to claims
stated in the suit captioned SS NILES BOTTLE STOPPERS, LLC V. STEER MACHINE TOOL &
DIE CORP., filed in the United States District Court for the Middle District of Pennsylvania, Case
No. 3:16-cv-320 (the “Lawsuit”) or otherwise related to their direct and indirect business
relationship through the date of this Release. The foregoing release includes, without limitation,
claims which any Party now has asserted or could have asserted, within the Lawsuit.

        The Parties expressly acknowledges that this Agreement may be pled as a complete defense
and will fully and finally bar any and all claims, known or unknown, based on any matter, act,
omission, transaction, occurrence, or event that has occurred or is alleged to have occurred up to the
date of this Agreement.

       When used in this Agreement, the word “Released Parties” means SS Niles, Steer Machine
and any and all of its past and present divisions, subsidiaries, parents, affiliates, joint ventures and
other related entities, and each of their past and present directors, officers, managers, partners,
owners, shareholders, members, attorneys, insurers, reinsurers, benefit plan fiduciaries, supervisors,
employees, representatives, administrators, agents, contractors and consultants and each of their
predecessors, successors, heirs, executors, and assigns, both current and former. The parties
expressly understand and agree that, when used in this Agreement, the word “Released Parties” shall
also include Ruth Niles, Steven Seeuwen, Eric Seeuwen, Dan Seeuwen and each of their
predecessors, successors, heirs, executors, and assigns, both current and former, as well as all
parents, grandparents, children, grandchildren, siblings, in-laws, and other relatives through blood or
marriage of any of the Released Parties.

       3.      TRADEMARK.

       Steer Machine will terminate and will not hereafter use or register or attempt to register or
maintain or control the registration of the mark SS NILES, or any part of such mark, or any similar
marks, or any form of SS NILES, standing alone or as a component of, its business name, trade
name, trademark, service mark, domain name, email address, keyword, search engine term, metatag,
or any other format, anywhere in the United States, for any purpose, including, but not limited to,
LinkedIn, Twitter, Facebook, Pinterest, Google Plus, and any business or personal website.

        Notwithstanding the provisions of this paragraph 3, Steer Machine may continue using the
SS BOTTLE STOPPERS mark, but not the SS NILES mark, for a period of 60 days after the
effective date of this Agreement for the sole purpose of transitioning its customers away from its use
of the mark. By the end of this 60-day period, Steer Machine will withdraw and/or cancel its
Pennsylvania Department of State fictitious name application/registration for “SS Bottle Stoppers”
and any other fictitious name applications or registrations it has that contain “SS” or “NILES”.
After this 60-day period, Steer Machine will discontinue all use of the SS BOTTLE STOPPERS
mark in any manner whatsoever. Steer Machine may continue using the domain name
<ssbottlestoppers.com> for a period of 60 days after the effective date of this Agreement for the sole
purpose of transitioning its customers to its new website. After this 60-day period, Steer will

                                               Page 2 of 12
         Case 3:20-cv-01234-JFS Document 1-4 Filed 07/17/20 Page 3 of 14




maintain ownership of the <ssbottlestoppers.com> domain, but all Parties will discontinue the use of
the <ssbottlestoppers.com> domain name in any manner whatsoever. Steer may not transfer the
<ssbottlestoppers.com> domain name to any other person or entity.

        Notwithstanding the provisions of this paragraph 3, Steer Machine may use the designation
“SS” or “ss” (collectively “SS/ss”) in its printed materials and invoices only for the sole purpose of
abbreviating “stainless steel.” When used on said printed materials and invoices, Steer Machine
agrees to the following:
        1) SS/ss also cannot be used immediately preceding or immediately after the words “bottle
            stoppers” or similar variations of “bottle stoppers.” Notwithstanding the preceding
            sentence, Steer Machine is permitted to use the following designation “304SS
            Bottlestoppers” to identify its products, wherein the number 304 is only an example and
            other numbers can be used. The Parties agree that Steer will always use the designation
            304SS Bottlestoppers and SS Niles will always use the designation SS304 Bottlestoppers
            to designate their bottlestopper products, wherein the number 304 is only an example and
            other numbers can be used.
        2) When it uses SS/ss, the font size of SS/ss shall not be any larger than the font size of the
            surrounding words, nor can SS/ss be highlighted or in any way made more prominent
            than the words around SS/ss.
Notwithstanding the immediately preceding paragraph and consistent with the rest of this paragraph
3, Steer Machine cannot use SS/ss as a trademark or service mark. Steer Machine cannot use SS/ss
in any domain name, email address, key word term, search engine term, metatag, or in LinkedIn,
Twitter, Facebook, Pinterest, Google Plus or any other Internet advertising

       4.      DOMAIN NAMES.

        SS Niles represents and warrants that it owns and controls the domain names
<steerbottlestoppers.com>,   <steerstainlessstoppers.com>,     and   <steermachinestoppers.com>
(together the “Steer Domain Names”) and that these are the only domain names under Niles’ control
that contain the word “STEER” or any variation thereof.

       Steer Machine represents and warrants that it owns and controls the domain name
<ssbottlestoppers.com> and that it is the only domain name under Steer’s control that contains the
terms SS or NILES or similar terms.

       No later than ten (10) days after the effective date of this Agreement, SS Niles will effectuate
an “account change” through GoDaddy.com or any other required entity whereby it will transfer
ownership of its registrations in the Steer Domain Names to Steer Machine. The Parties agree to
cooperate with each other in good faith to accomplish the transfer, including by timely confirming
the transfer to the applicable registrars and exchanging the necessary account information and
documents. Until the transfer is completed, SS Niles will not allow any of its registrations for the
Steer Domain Names to expire, and will re-register them if they would otherwise expire.

As stated in paragraph 3 above, Steer Machine may continue using the domain name
<ssbottlestoppers.com> for a period of 60 days after the effective date of this Agreement.


                                               Page 3 of 12
         Case 3:20-cv-01234-JFS Document 1-4 Filed 07/17/20 Page 4 of 14




       5.      PATENTS.

        The Parties covenant, represent, and warrant that neither will contest, nor assist in any
contest in any forum, including Federal Courts, as to whether Patents D575, 639 and D758,853 (the
“Bottle Stopper Patents”) are valid and enforceable. Subject to the terms and conditions of the
Assignment Agreement attached hereto as “Exhibit A”, which is hereby incorporated by reference,
Steven Seeuwen and Eric Seeuwen grant SS Niles a royalty-free, non-exclusive, non-transferable,
irrevocable, fully-paid license under the Bottle Stoppers Patents to make, sell, use and offer for sale
such licensed bottle stoppers (“Patent License”); provided however that the Parties intend that the
license granted herein extends only to SS Niles so long as it is owned and operated by Ruth Niles.

        The Patent License shall remain binding on Steer Machine, Steven Seeuwen, Eric Seeuwen
and their successors, assignees, heirs, administrators, executors, and legal representatives, unless
terminated for reasons set forth herein. SS Niles shall only exercise its rights under the Bottle
Stopper Patents to manufacture, have manufactured solely for its, use, sell or import bottle stoppers.
SS Niles may not grant any sub-licenses under this Agreement. SS Niles may not assign its rights
under this Agreement and any attempt to assign will be void. Upon dissolution of SS Niles, merger,
sale of assets, stock, or any other substantial change in business operations by the company whereby
Ruth Niles is no longer the owner of SS Niles, said license will automatically terminate and be of no
tangible or intangible value.

        Nothing in this Agreement shall affect Steven Seeuwen and Eric Seeuwen’s ownership or
control of the Bottle Stopper Patents or the right to operate and carry on its business under the Bottle
Stopper Patents. Except for the non-exclusive license set forth in this Agreement, all other rights are
reserved to Steven Seeuwen and Eric Seeuwen.

        For this paragraph 5 only, Ruth Niles, Steven Seeuwen and Eric Seeuwen, for the
consideration provided, agree to be legally bound in their individual capacities to perform the duties
stated in this paragraph.

       6.      INVENTORY AND RETURNS.

       The Parties agree that SS Niles will retain any remaining inventory now in its existing
inventory and Steer Machine will waive SS Niles’ outstanding balance of $1,520.63. SS Niles shall
assume full risk and responsibility for the nature and quality of the products it provides and for
refunds, returns and for any other ancillary services SS Niles provides to its customers.

       7.      PRODUCT NUMBERS.

       The Parties agree that Steer Machine can, and intends to continue to use its product numbers
without challenge by SS Niles


       8.      MUTUAL NON-DISPARAGEMENT AND CONFIDENTIALITY.

       Each Party understands and agrees that it will not in any way act or seek in the present or

                                               Page 4 of 12
         Case 3:20-cv-01234-JFS Document 1-4 Filed 07/17/20 Page 5 of 14




future to disparage the other Party or any of the Released Parties, regarding their products, Patents,
prior business relations, past conduct during their affiliation with each other, or the matters described
within the Lawsuit.

       Each Party agrees to refrain from publishing statements that are intended to, or that are
reasonably likely to, disparage, impugn, or injure the reputation of the other Party or any of the
Released Parties. This shall include, but is not limited to, any and all publications or postings on
social media (i.e. Facebook, Instagram, LinkedIn, etc). Further, each Party shall not knowingly
encourage any other person to make any public or private statements, whether written or oral, that
disparages, defames, is derogatory or mispresents the other Party. In addition, both Parties agree to
remove any existing published references to the other Party, either specifically or by reasonable
inference.

       The Parties agree to keep all information concerning the Lawsuit, including but not limited to
any term of this Agreement confidential, and not to disclose such information to any other person,
except as required by law or legal process, or for the purpose of obtaining legal or financial advice
from a professional who is bound to keep the information confidential, such as an attorney or an
accountant. In the event that either Party concludes that it is compelled by law or legal process to
disclose any such information or portion thereof, such Party shall give written notice of the same to
the other Party, at least ten (10) business days before disclosing the information, to the extent
possible.

        The only information that either Party may publicly communicate about the Lawsuit without
violating the terms of this paragraph is that the Parties have amicably resolved their differences and
dismissed the Lawsuit, or substantially equivalent statements. No such statements should state,
imply or suggest that either party was at fault or admitted liability.

       9.      BREACH OF NON-DISPARAGEMENT, CONFIDENTIALITY                                        AND
               RELATED CLAIMS -- LIQUIDATED DAMAGES.

        The Parties acknowledge and agree that the time and expenses involved in proving in any
forum the actual damage or loss suffered by the other Party make this case appropriate for liquidated
damages. Accordingly, instead of requiring any proof of damages or losses, the Parties agree that, as
liquidated damages for any single incident of breach of paragraphs 3, 4, 5 or 8 (but not as a penalty),
the breaching Party shall pay the other Party the sum of Nine Thousand Dollars and Zero Cents
($9,000.00). This $9,000.00 shall be payable after a finding that the breaching Party has breached
paragraphs 3, 4, 5 or 8 of this Agreement. For purposes of this paragraph “finding” means that result
of any un-appealed or un-appealable decision. Neither the breach of said paragraphs 3, 4, 5 or 8 nor
the payment of liquidated damages shall affect the continuing validity or enforceability of this
Agreement. The prevailing party shall recover its attorneys’ fees incurred in connection with any
claim based upon a breach of paragraphs 3, 4, 5 or 8 of this Agreement.


       10.     NO ADMISSION OF LIABILITY.

       The Consideration and other provisions in this Agreement are made as a compromise of

                                                Page 5 of 12
        Case 3:20-cv-01234-JFS Document 1-4 Filed 07/17/20 Page 6 of 14




disputed claims. By entering into this Agreement neither Party has “prevailed’ as to any of the
claims contained within the Lawsuit. Neither the Consideration nor this Agreement is an admission
of liability by any Party, and Steer Machine denies that its former domain name in any way infringed
upon any interest owned or controlled by SS Niles. The purpose of this Agreement is to end all
claims between the Parties within the Lawsuit.

       11.    BINDING ON SUCCESSORS.

        This Agreement shall be binding upon the Parties hereto and their respective shareholders,
officers, directors, employees, successors, assigns, heirs, administrators, executors, and legal
representatives.

       12.    EXCLUSIVE JURISDICTION AND GOVERNING LAW.

       The Parties consent and agree that Judge James M. Munley and Magistrate Judge Karoline
Mehalchick, United States Judges for the Middle District of Pennsylvania, to the extent they are
available in their present capacities, shall have sole and exclusive jurisdiction over any lawsuit,
claim or dispute which arises out of, relates to, or pertains in any way to the Lawsuit or the
enforcement of this Agreement. Both parties agree and explicitly waive their ability to hear any
dispute arising out of this Agreement or the Lawsuit in any other forum or jurisdiction.

     This Agreement shall be construed and interpreted in accordance with the laws of the
Commonwealth of Pennsylvania and both Parties intend to be legally bound.

       13.    ENTIRE AGREEMENT.

       This agreement is the entire agreement between the Parties and supersedes any prior
agreements or understandings between the Parties, whether written or verbal, and may only be
modified by a writing signed by the Parties.

       14.    SEVERABILITY.

       In the event any term of this Agreement is found by the Court to be void or otherwise
unenforceable, the remainders of this Agreement shall remain valid and enforceable as though such
term were absent upon the date of its execution.

       15.    NOTICE.

        Notices under this Agreement shall be in writing and sent via U.S. Express mail or private
express courier services (with receipt confirmed and will be effective upon receipt at the address
stated below (unless the Parties are notified in writing of a change in address, in which case notice
will be sent to the new address) and by email to the following addresses:

If to SS Niles:
Ms. Ruth Niles
SS Niles Bottle Stoppers, LLC

                                              Page 6 of 12
         Case 3:20-cv-01234-JFS Document 1-4 Filed 07/17/20 Page 7 of 14




49 Leeds Rd.
Newville, PA 17241
ruth@nilesbottlestoppers.com

With copy to:
Frank A. Mazzeo, Esq.
Ryder, Lu, Mazzeo & Konieczny, LLC
Suite 200
808 Bethlehem Pike
Colmar, PA 18915
fmazzeo@ryderlu.com




If to Steer Machine:
Mr. Steven Seeuwen
Steer Machine Tool & Die Corp.
76 Kernwood Dr
Honesdale, PA 18431
sales@steermachine.com

With copy to:
Margolis Edelstein
Attn: Michael R. Miller, Esq.
The Curtis Center, Suite 400E
170 S. Independence Mall W.
Philadelphia, PA 19106
mmiller@margolisedelstein.com

       16.     EXECUTION.

       This Agreement may be executed in counterparts. Copies of the Agreement transmitted by
facsimile or in PDF format shall be as binding as an original copy.

       17.     UNDERSTANDING AND ACCEPTANCE OF AGREEMENT.

        Each Party has had the opportunity to selects its own attorney to represent it in the Lawsuit
and review this Agreement. Each Party acknowledges it has relied upon the legal advice of its own
attorneys, who are the attorneys of the Party’s choice and it is their obligation to pay their attorneys.
The terms of this Agreement has been completely read by each Party and explained to each Party by
that Party’s attorneys. Those terms are fully understood and voluntarily accepted. This Agreement
shall be interpreted as if mutually drafted by counsel for all Parties.

       WHEREFORE, the Parties, by their duly authorized representatives, have executed this

                                                Page 7 of 12
        Case 3:20-cv-01234-JFS Document 1-4 Filed 07/17/20 Page 8 of 14




Agreement.




SS NILES BOTTLE STOPPERS, LLC


By:   ____________________________________
Date:


STEER MACHINE TOOL & DIE CORP.


By:   ____________________________________
Date:


        For paragraph 5, Patents, only, Ruth Niles, Steven Seeuwen and Eric Seeuwen, for the
consideration provided, agree to be legally bound in their individual capacities to perform the duties
stated in paragraph 5.

__________________                                                  _______________________
Ruth Niles, Individual                                              Steven Seeuwen, Individual


                                                                    _____________________
                                                                    Eric Seeuwen, Individual




                                              Page 8 of 12
            Case 3:20-cv-01234-JFS Document 1-4 Filed 07/17/20 Page 9 of 14




                                              EXHIBIT A

                                      ASSIGNMENT OF INVENTION


       WHEREAS, I, Ruth Niles, residing at 49 Leeds Road, Newville PA 17241, have, along with
Steven Seeuwen and Eric Seeuwen, made certain new and useful design inventions, which are the subject
of U.S. Design Patent Nos. D575,639 and D758,853, hereinafter collectively referred to as “Subject
Patents”;

       WHEREAS, Ruth Niles is the owner of an undivided one-third (1/3) interest in the Subject
Patents;

       WHEREAS, Ruth Niles, in connection with the settlement of civil action Case No. 3:16-cv-
320, SS Niles Bottle Stoppers, LLC v. Steer Machine Tool & Die Corp, in the United States District
Court for the Middle District of Pennsylvania (the “Lawsuit”), has agreed to assign her undivided
one-third interest in the Subject Patents equally to Steven Seeuwen and Eric Seeuwen in return for a
license under the Subject Patents to be set forth in a Settlement Agreement executed on even date
herewith.

       NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promises
herein made and exchanged, and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged Ruth Niles agrees as follows:

       Ruth Niles, by these presents does agree to assign and transfer and does hereby assign and
transfer to Steven Seeuwen and Eric Seeuwen, equally, her undivided one-third interest in the
Subject Patents, and any reissues, reexaminations, renewals or extensions thereof, including the
right to recover for acts of past infringement by others.

       Ruth Niles, warrants and represents that she has the right to make the assignment and transfer
set forth in this Agreement and that she has not previously granted any rights whatsoever to the
Subject Patents, or to either of them, to any other party or entity.




                                                Page 9 of 12
          Case 3:20-cv-01234-JFS Document 1-4 Filed 07/17/20 Page 10 of 14




         TO BE HELD AND ENJOYED by Steven Seeuwen and Eric Seeuwen, their, legal representatives and
assigns to the full ends of the terms for which the Subject Patents, or any of them, have been or will have been
granted and I hereby agree for myself, my heirs, executors and administrators, to execute without further
consideration, any further legal documents and any further assignments and any releases, reissues, reexaminations,
renewals, extensions or other applications for Letters Patent that may be deemed necessary either by Steven Seeuwen
or Eric Seeuwen, fully to secure to Steven Seeuwen and Eric Seeuwen their interest as aforesaid in and to the Subject
Patents or any part thereof.




         IN WITNESS WHEREOF, having read the aforesaid Assignment and intending to be legally bound thereby, I,
Ruth Niles, hereunto affix my hand and seal on this      day of          ,2016.



                                                                  __________________________________

                                                                         Name: Ruth Niles

                                                                         Address: 49 Leeds Road

                                                                                  Newville PA 17241



         Commonwealth of Pennsylvania         :        SS

         County of __________________         :



                    Before me personally appeared said Ruth Niles and acknowledged the foregoing instrument to be her free
act and deed this     day of     September 2016.



                                                                  ______________________________

                                                                         NOTARY PUBLIC

                                                                         My commission expires:




                                                        Page 10 of 12
          Case 3:20-cv-01234-JFS Document 1-4 Filed 07/17/20 Page 11 of 14




         IN WITNESS WHEREOF, having read the aforesaid Assignment and intending to be legally bound thereby, I,
Steven Seeuwen, hereunto affix my hand and seal on this      day of         ,2016.



                                                               __________________________________

                                                                       Name: Steven Seeuwen

                                                                       Address: 111 Oak Ridge Drive

                                                                               Hawley PA 18428



         Commonwealth of Pennsylvania        :       SS

         County of __________________        :



                   Before me personally appeared said Steven Seeuwen and acknowledged the foregoing instrument to be
his free act and deed this   day of     September 2016.



                                                               ______________________________

                                                                       NOTARY PUBLIC
                                                               My commission expires:




                                                      Page 11 of 12
          Case 3:20-cv-01234-JFS Document 1-4 Filed 07/17/20 Page 12 of 14




         IN WITNESS WHEREOF, having read the aforesaid Assignment and intending to be legally bound thereby, I,
Eric Seeuwen, hereunto affix my hand and seal on this        day of        ,2016.



                                                                 __________________________________

                                                                         Name: Eric Seeuwen

                                                                         Address: 308 Kemwood Drive

                                                                                 Honesdale PA 18431



         Commonwealth of Pennsylvania        :          SS

         County of __________________        :



                   Before me personally appeared said Eric Seeuwen and acknowledged the foregoing instrument to be his
free act and deed this   day of     September 2016.



                                                                 ______________________________

                                                                         NOTARY PUBLIC
                                                                 My commission expires:




                                                        Page 12 of 12
Case 3:20-cv-01234-JFS Document 1-4 Filed 07/17/20 Page 13 of 14
Case 3:20-cv-01234-JFS Document 1-4 Filed 07/17/20 Page 14 of 14
